Exhibit FOURTH AMENDED AND RESTATED BYLAWS OF ALLION HEALTHCARE, INC. ARTICLE 1 OFFICES Section 1. Registered Office. Allion Healthcare, Inc. (the “Corporation”) shall maintain a registered office in the State of Delaware as required by the General Corporation Law of the State of Delaware, as the same exists or may hereafter be amended (the“DGCL” ). The registered office of the Corporation shall be located at 2711 Centerville Road, Suite 400, Wilmington, Delaware19808, in the County of New Castle. Section 2. Other Offices. The Corporation may also have registered offices at such other places as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE 2 STOCKHOLDERS Section 1. Place of Meetings. Meetings of the stockholders shall be held at such place, within or without the State of Delaware, as the Board of Directors designates.
